Citation Nr: 0606917	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's spouse

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's spouse testified at a hearing at the RO before 
a Member of the Board in January 2006.  Reportedly, the 
veteran had recently had a stroke.

The issue of service connection for PTSD on a de novo basis 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for PTSD was denied by the RO in an 
April 1994 rating action.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

2.	Since the April 1994 decision denying service connection 
for PTSD, the additional evidence, not previously considered, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

CONCLUSION OF LAW

The additional evidence submitted subsequent to the April 
1994 decision of the RO, which denied service connection for 
PTSD, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in January 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection for PTSD was previously denied by the RO 
in an April 1994 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.

Evidence of record at the time of the April 1994 decision of 
the RO, which denied service connection for PTSD, included 
the service medical records, which showed no complaint or 
manifestation of a psychiatric disorder while the veteran was 
on active duty; a report of VA hospitalization, dated in 
September and October 1993, which showed a primary 
psychiatric diagnosis of alcohol dependence; and a report 
from U.S. Army and Joint Services Environmental Support 
Group, which indicated that the veteran had not furnished 
enough specific information for stressor verification by the 
groups PTSD unit.  (It is noted that this group is now 
referred to as the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  Service connection for PTSD was 
denied as there was no diagnosis of this disability of 
record.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for 
PTSD, which was conducted in November 2000, includes the 
results of a VA outpatient psychiatric examination that 
includes a diagnosis of PTSD and the results of a VA 
compensation examination, which was conducted in November 
2002, which shows that the veteran does not meet the criteria 
for a diagnosis of PTSD.  In addition, VA outpatient 
treatment records, dated through April 2004, show that the 
veteran continued to receive treatment for diagnosed PTSD and 
the veteran testified at a hearing at the RO in March 2003 
regarding his PTSD symptomatology.  In January 2006, the 
veteran's spouse, who is now the appellant in this case by 
virtue of a guardianship decree signed in January 2005, 
testified regarding the veteran's PTSD symptomatology.  It 
was noted at that time, that the veteran had suffered a 
stroke and was incapacitated.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the diagnoses of PTSD, which 
were not of record at the time of the RO's prior denial of 
service connection for this disorder, constitute new and 
material evidence such that the claim may be reopened.  Under 
these circumstances the application to reopen the veteran's 
claim for service connection for PTSD is granted.  


ORDER

The application to reopen the claim for service connection 
for PTSD is granted to the extent indicated.  


REMAND

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered.  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  After consideration of the testimony given, 
the Board is of the opinion that additional development is 
warranted.  

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his available 
personnel records shows that he served in Vietnam on board 
the U.S.S. Ernest G. Small (DD 838).  It does not appear that 
all of his personnel records have been received.  He has 
claimed service connection for PTSD as a result of events 
that occurred while the ship was stationed in Da Nang and at 
Cam Rahn Bay, Vietnam and that during this time he was 
surrounded by enemy fire, but not directly under fire 
himself.  He also reported additional incidents such as when 
he feared that a shell, dropped during training, was going to 
explode in the gun turret where he was working and of seeing 
the dead body of a fellow shipmate who had fallen overboard 
during the night.  Under these circumstances, additional 
development is believed to be warranted.  

The case is remanded for the following:

1.	The RO should insure that all of the 
veteran's personnel records have been 
associated with the claims file.  They 
should then attempt to ascertain the 
period of time that the veteran's ship 
was stationed in Da Nang and Cam Rahn 
Bay.  An attempt to obtain ship logs for 
the time the veteran was on board should 
also be undertaken.

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to 
JSRRC who should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.	The RO should insure that all of the 
records of the veteran's care since his 
discharge from service have been 
associated with the claims file.  The RO 
should then request, of the appellant, 
information regarding the veteran's 
status and ascertain whether he is able 
to undergo a VA psychiatric evaluation.  
If possible, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.  
If an examination is not feasible 
secondary to stroke residuals, the 
claims folder should be forwarded to a 
VA psychiatrist for entry of an opinion 
as to the above matters based on a 
review of the record.  If it is not 
possible to enter an informed decision 
on this matter, the psychiatrist should 
so indicate for the record.

4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


